 


114 HRES 578 EH: 
U.S. House of Representatives
2016-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 578 
In the House of Representatives, U. S.,

January 5, 2016
 
RESOLUTION 
 
 
 
That unless otherwise ordered, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays (or 2 p.m. if no legislative business was conducted on the preceding Monday); noon on Wednesdays and Thursdays; and 9 a.m. on all other days of the week.  Karen L. Haas,Clerk. 